1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     KENNETH WAYNE MELTON
6
7
                             IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                   )   Case No. 2:18-CR-00135-TLN
                                                 )
11        Plaintiff,                             )
                                                 )   ORDER EXTENDING DEADLINE FOR SELF-
12                vs.                            )   SURRENDER
                                                 )
13   KENNETH WAYNE MELTON,                       )   Judge: Hon. Troy L. Nunley
                                                 )
14        Defendant.                             )
                                                 )
15                                               )
16
17          IT IS HEREBY ORDERED, for the reasons stated by the defendant in the motion filed at
18   ECF 54, that the defendant’s self-surrender date is extended from April 5, 2020 to July 2, 2020.
19   The defendant is ordered to surrender to the facility designated by the Bureau of Prisons on July

20   2, 2020 before 2:00 p.m., or if not designated, the U.S. Marshal’s Office in Sacramento.
     Defendant shall comply with all terms of pretrial supervision until that date.
21
22
     DATED: March 31, 2020
23
24
                                                            Troy L. Nunley
25                                                          United States District Judge
26
27
28

      Order Extending Deadline For Self-              -1-
      Surrender
